Title: Thomas McCleland to James Madison, 9 February 1836
From: McCleland, Thomas
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Baltimore
                                
                                 February 9th—1836
                            
                        
                        
                        I feel extremely obliged to you for the polite manner in which you have been pleased to notice my letter. I
                            will further add I was induced to address you on the subject as the President of the society, not thinking at the moment I
                            was addressing one of the framers of the Constitution, although a moments reflection would have told me that was the case,
                            which makes your silence on the subject not only excusable but perfectly proper. However I cannot refrain from expressing
                            my regrett at the situation in which my plan of a National Monument places one whose opinion in this case, would
                            circumstances permit be invaluable I remain Sir with grate Respect your most Obedient and very hum, sert,
                        
                        
                            
                                Thomas McCleland
                            
                        
                    